West, J.
(dissenting): Forty-eight years ago in discussing the rule that the possession of goods recently stolen is a strong presumption of guilt, Brewer, J., said:
“Such possession is said to raise a presumption of guilt, and, if unexplained, is sufficient to warrant a conviction.” (The State v. Cassady, 12 Kan. 550, 559.)
*157In The State v. Hoffman, 53 Kan. 700, 37 Pac. 138, it was said that the possession of stolen property recently after it has been stolen forces upon the possessor the burden of explaining possession, and. if unexplained, may be of itself sufficient to warrant a conviction. But this sentence was added:
“ ‘Of course, it must be so recent after the time of the larceny as to render it morally certain that the possession could not have changed hands since the larceny.’ ” (p. 704.)
In The State v. McKinney, 76 Kan. 419, 91 Pac. 1068, it was held and placed in the syllabus that—
“The possession of property recently stolen does not warrant the inference that the person in whose possession such property is found is guilty of larceny. It is the unexplained possession which constitutes prima jade evidence of the offense.” (Syl. If 2.)
In The State v. Jewell, 88 Kan. 130, 127 Pac. 608, it was declared that there is much conflict of opinion as to the terms iñ which the effect of unexplained possession of property recently stolen should be stated, but that it is settled law in this state that “no error is committed in instructing that such unexplained possession is prima facie evidence of guilt.” (p. 132.)
Doctor Wigmore, after discussing the “troublesome and fruitless controversies,” says that—
“Possession must be unexplained by any innocent origin; the possession must be fairly recent; and the possession must be exclusive.” (4 Wigmore on Evidence, § 2513.)
In The State v. Bratcher, 105 Kan. 593, 185 Pac. 734, the instruction was that such possession throws upon the possessor thereof the burden to explain it.
“ ‘If the same is unexplained, such possession may be sufficient of itself to warrant a conviction of the crime of larceny. However, such possession to warrant a conviction by reason thereof must have been so recent after the time of the commission of the larceny as to render it morally certain that such possession could not have changed since the commission of such larceny.”’ (p. 595.)
The court said that this instruction was somewhat better than that which was criticised in The State v. White, 76 Kan. 654, 663, 664, 92 Pac. 829.
In none of these cases was such an instruction involved as the one in the case now before us. Here the jury were told “as a matter of law” that—
*158“Possession of stolen property immediately after the theft thereof is prima facie evidence of guilt and is sufficient to warrant a conviction unless attending circumstances or other evidences so far overcome the presumption thus raised as to create a reasonable doubt of guilt. It is a guilty circumstance which taken in connection with other testimony is to (not may) determine the question of guilt.”
Not only was the possession in this case some eighteen days after the alleged larceny, but it was not exclusive and nothing whatever in the instruction was said about explanation or lack thereof. The jury were expressly told that possession “immediately after the theft” (eighteen days thereafter) is a guilty circumstance, which taken in connection with other testimony is to determine the question of guilt.
It was for the jury, not the court, to say whether the possession was a “guilty circumstance,” and thus to characterize it left little for the jury to do.
This instruction, given in a case marked by slenderness rather than abundance of proof, was to my mind not only erroneous but materially prejudicial.